365 S.W.3d 618 (2012)
Henry CARMICAL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96671.
Missouri Court of Appeals, Eastern District, Division Three.
April 24, 2012.
Maleaner R. Harvey, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
Henry Carmical ("Movant") appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying his post-conviction motion without a hearing because he alleged facts claiming ineffectiveness of trial and appellate counsel which warranted relief and were not refuted by the record. Specifically, Movant claims trial counsel was ineffective for not allowing Movant to testify in his own defense at trial, for failing to endorse and subpoena an experienced neurologist, and for failing to have a fiber tested for DNA. Also, Movant contends appellate counsel was ineffective for failing to assert on direct appeal that the trial court erred in overruling *619 Movant's motion to suppress his statements. We affirm.